Citation Nr: 0839388	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include exposure to herbicides during 
service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  He died in September 2004.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.  
In July 2008, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the service connection for 
cause of death claim, the Board finds that additional 
development of the evidence is required.

In this case, the veteran died in September 2004.  The death 
certificate lists the cause of death as nasopharyngeal 
cancer.  At the time of his death, the veteran had one 
service-connected disability, post-traumatic stress disorder 
(PTSD), rated as 70 percent disabling since February 2003.  
The appellant contends that the cause of the veteran's death, 
nasopharyngeal cancer, should be service-connected on the 
basis of the veteran's presumed exposure to herbicides during 
his service in Vietnam.    

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.5(a) (2008); 
see generally 38 U.S.C.A. Chapter 11.  Generally, a veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

In addition, benefits to which a beneficiary was entitled at 
his death, based on evidence on file at the date of death or 
under existing ratings or decisions, i.e., accrued benefits, 
will also be paid to survivors as provided by law.  38 
U.S.C.A. § 5121(a) (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1000(a) (2008).  See also Pub. Law No. 108- 183, § 104, 117 
Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121(a) to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment).  

The implementing regulation for accrued benefits, 38 C.F.R. § 
3.1000, also underwent similar amendments, effective January 
29, 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) 
(final rule).  The proposed rule made it clear that if the 
beneficiary died on or after December 16, 2003, as is the 
case here since the veteran died in September 2004, a 
subsequent claim for accrued benefits will be adjudicated 
under the new version of 38 C.F.R. § 3.1000 (with no two-year 
limitation on accrued benefits and with other minor 
modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).   The Federal Circuit specified that a claim must have 
been filed on behalf of the veteran prior to his death in the 
specific form prescribed by the Secretary in accordance with 
38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2008).  Jones, 136 
F.3d at 1299.  Further, a "claim for VA benefits pending on 
the date of death" means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

As to accrued benefits, the Board observes that there were 
two claims pending at the time of the veteran's death in 
September 2004.  First, prior to his death, the veteran filed 
a claim for service connection for nasopharyngeal cancer in 
February 2003.  The RO denied the claim by way of a rating 
decision in August 2003.  The veteran responded with an 
October 2003 notice of disagreement (NOD).  Unfortunately, 
the veteran died in September 2004 before the RO was able to 
issue a statement of the case (SOC) on this issue.  
Consequently, the August 2003 rating decision was not final 
and binding on the veteran.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  See 
Myers v. Prinicipi, 16 Vet. App. 228, 235-236 (2002) (when VA 
failed to issue an SOC after a valid NOD was filed, the 
original claim was still pending, and the original rating 
decision was not final).  In essence, since the veteran filed 
a timely NOD on this issue, he had a "pending" claim that 
had not been finally adjudicated by VA on or before the date 
of death.  38 C.F.R. § 3.1000(d)(5); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  

Second, prior to his death, the veteran filed a claim for 
service connection for PTSD  in February 2003.  The RO 
granted the claim by way of a rating decision in August 2003, 
and assigned a 30 percent disability rating for PTSD, 
effective from February 2003.  The veteran responded with an 
October 2003 NOD, requesting an initial rating higher than 30 
percent.  In a February 2004 rating decision, the RO 
increased the veteran's PTSD rating to 70 percent, again 
effective from February 2003.  In a latter July 2004 rating 
decision, he was awarded a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, but only effective from November 2003.  The 
veteran died in September 2004.  A veteran is presumed to be 
seeking the highest possible rating, unless he 
expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  The veteran never indicated satisfaction with 
the 70 percent rating assigned for PTSD in the February 2004 
rating decision.  In addition, the one-year appeal period 
after notice of the February 2004 rating decision had not 
expired at the time of the veteran's death in September 2004, 
such that this decision was not final at the time of the 
veteran's death.  38 C.F.R. § 3.160(d).  Therefore, since the 
February 2004 rating decision that assigned a 70 percent 
rating for PTSD was not yet final at the time of death in 
September 2004, his claim for a higher rating was still 
"pending" for purposes of the regulations.  See 38 C.F.R. 
§ 3.1000(d)(5).  
  
In October 2004, one month after the veteran's death, the 
appellant filed a VA Form 21-534, Application for DIC, Death 
Pension, and Accrued Benefits by a Surviving Spouse.  The RO 
adjudicated the issue of service connection for the cause of 
the veteran's death based on her application.  However, 
claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to include a claim for 
accrued benefits if supported by the facts of the case.  38 
U.S.C. § 5101(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.152(b), 3.1000(c) (2008).  As discussed above, the facts of 
this case support the existence of two separate claims, 
pending at time of the veteran's death.  At the hearing, the 
appellant stated her desire to continue with the claims the 
veteran had filed before he died.  See hearing testimony at 
pages 10-11.  The RO has not fully adjudicated either claim 
for purposes of accrued benefits, or provided notice of the 
applicable statutes and regulations, and the Board may not 
unilaterally take jurisdiction of any additional claims.  
Therefore, these matters are referred to the RO for the 
appropriate action.

While the claim for accrued benefits is separate from the 
claims for service connection and a higher rating filed by 
the veteran prior to his death, the accrued benefits claim is 
derivative of the veteran's claims and the appellant takes 
the veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

Furthermore, the cause of death claim currently on appeal is 
inextricably intertwined with both accrued benefits claims, 
as both turn on whether the veteran's cause of death, 
nasopharyngeal cancer, is service connected.  As such, 
the Board may not properly review the cause of death claim 
until both accrued benefit issues are adjudicated.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).

Accordingly, the case is REMANDED for the following action:

1.	The Board refers the following issues 
to the RO for development and 
adjudication: (1) service connection 
for nasopharyngeal cancer for 
purposes of accrued benefits; (2) 
entitlement to an initial rating 
higher than 70 percent for PTSD for 
purposes of accrued benefits.  If 
either claim is denied, the appellant 
and her representative should be 
notified of the determination and of 
the right to appeal.  If a timely NOD 
is filed, the appellant and her 
representative should be furnished 
with a SOC on these issues.  The SOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  If 
the appellant thereafter files a 
timely substantive appeal (VA Form 9) 
concerning either accrued benefits 
issue, the RO should then certify it 
for appellate consideration.  If the 
appellant does not complete a timely 
appeal regarding the accrued benefits 
issues, they should not be certified 
to the Board for appellate review.  

2.	The RO should also issue a 
supplemental SOC (SSOC) on the issue 
of service connection for the cause 
of the veteran's death, if this 
determination is adverse to the 
appellant in any way, before 
returning the case to the Board for 
further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




